Exhibit 10.6

 

[g133581kqi001.jpg]

 

AMENDMENT No. 002
TO
MASTER LOAN AND SECURITY AGREEMENT

 

This Amendment No. 002 dated June 29, 2010 amends that certain Master Loan and
Security Agreement (the “Agreement”) dated as of August 31, 2009 by and between
FIFTH THIRD BANK, (the “Lender”), and STELLARIS LLC, and JAMES CONSTRUCTION
GROUP, L.L.C., (collectively, “Borrowers” and each individually a “Borrower”).
Unless otherwise specified herein, all capitalized terms shall have the meanings
ascribed to them in the Agreement.

 

In consideration of the sum of Ten Dollars ($10.00) in hand paid, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and each of the undersigned hereby agree that from and
after the date hereof, the Master Loan and Security Agreement and each Schedule
thereto will be amended as follows:

 

In Section 3 (Security), in order to remove the blanket grant of security
interest, the subsection 3(b) which presently states:

 

(b)           To further secure the payment and performance of all of the
Obligations, the Collateral shall also include, and Borrower hereby grants to
Lender a continuing security interest in and assigns to Lender all assets and
property of Borrower, including, but not limited to, all of Borrower’s right,
title and interest in and to all accounts, accounts receivable, chattel paper,
commercial tort claims, contract rights, deposit accounts, documents,
instruments, investment property, equipment, fixtures, general intangibles,
goods, inventory, letter of credit rights, and all other personal and real
property, whether now owned or hereafter acquired, and all products and proceeds
thereof.

 

Will be restated to read as follows:

 

(b) INTENTIONALLY DELETED

 

EXCEPT AS MODIFIED HEREBY, ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE IN ALL RESPECTS HEREBY
RATIFIED AND AFFIRMED. This Amendment is not binding or effective with respect
to the Agreement until executed on behalf of Lender and Borrower by authorized
representatives of Lender and Borrower, respectively.

 

Remainder of page intentionally left blank. Signature page follows.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment to the
Master Loan and Security Agreement as of the day and year first above written,
and by such execution hereby ratify and affirm all terms and conditions set
forth in the Master Agreement.

 

 

LENDER:

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ William R. Osmun Jr.

 

Name:

William R. Osmun, Jr.

 

Title:

Vice President

 

 

 

 

 

BORROWER:

 

STELLARIS LLC

 

 

 

 

 

By:

/s/ Alfons Theeuwes

 

Name:

Alfons Theeuwes

 

Title:

CFO

 

State of Incorporation: NEVADA

 

 

 

 

 

BORROWER:

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

 

By:

/s/ John M. Perisich

 

Name:

John M. Perisich

 

Title:

Manager

 

State of Incorporation: FLORIDA

 

 

2

--------------------------------------------------------------------------------